Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-14-00517-CR

                                    Trisha Marie ANTHONY,
                                            Appellant

                                               v.
                                              The
                                      The STATE of Texas,
                                            Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CR-8748W
                            Honorable Melisa Skinner, Judge Presiding

Opinion by:      Rebeca C. Martinez, Justice

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: May 27, 2015

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Trisha Marie Anthony pled no contest to aggravated assault with a deadly weapon-

family/dating and received deferred adjudication community supervision for a term of eight years

on October 11, 2010. Two months later, the State filed a motion to adjudicate guilt and revoke her

community supervision alleging several violations of the community supervision conditions,

including commission of another aggravated assault. After a hearing, the trial court denied the

State’s request for adjudication and revocation, and continued Anthony on deferred adjudication

community supervision, but modified the conditions of community supervision to include
                                                                                    04-14-00517-CR


placement in a Substance Abuse Felony Punishment (SAFP) facility. On September 19, 2012, the

State filed a second motion to adjudicate guilt and revoke community supervision alleging several

violations. Anthony pled “true” to the allegation of failing to attend a SAFP aftercare program

and the court again modified the conditions of her community supervision. The State’s third

motion to adjudicate guilt and revoke community supervision was filed on March 13, 2014,

alleging that Anthony violated multiple conditions of her community supervision. Anthony pled

“true” to failing to report for three months in violation of Condition No. 5, and failing to attend

and comply with the State Accredited Battering Intervention and Prevention Program in violation

of Condition No. 15. After a hearing, the trial court found that Anthony violated Condition Nos.

5 and 15 of her community supervision, adjudicated her guilty, and revoked her community

supervision. The court initially sentenced Anthony to five years’ imprisonment in the Texas

Department of Criminal Justice-Institutional Division, plus a fine of $1,500. Upon granting

Anthony’s motion to reconsider, the trial court entered an amended judgment reducing her

sentence to four years’ imprisonment. Anthony now appeals. We affirm the trial court’s judgment.

        Anthony’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this

appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Anthony with a copy of the brief and motion to

withdraw, and informed her of her right to review the record and file her own pro se brief. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Anthony did not file

a pro se brief.
                                               -2-
                                                                                       04-14-00517-CR


       After reviewing the record and counsel’s brief, we conclude there is no reversible error and

agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-

27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed. See id.

Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d

at 177 n.1.

       No substitute counsel will be appointed. Should Anthony wish to seek further review of

this case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a

petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this opinion

or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2.

Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See

TEX. R. APP. P. 68.3. Any petition for discretionary review must comply with the requirements of

Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                   Rebeca C. Martinez, Justice

DO NOT PUBLISH




                                                 -3-